McCLELLAN, J.
The question in this case is whether the Avondale Land Co., which originally owned the site of the present town of Avondale, dedicated a certain lot, parcel or tract of land situated on said site to the public as a park ; and this question is purely one of fact, there being really no disagreement of counsel as to the law applicable to it. The case was fully argued at the bar, and the evidence has since received careful consideration by the court, a consideration which has only served to deepen the impression made upon us at the argument into the conviction now to be announced, that the land in controversy was efficaciously dedicated by the Land Company to the inhabitants of the town of Avondale and the public generally as and for the uses *527and purposes of a public park. No extended discussion of the facts is deemed necessary or will be entered upon. We find the evidence overwhelming to the establishment of the following facts: 1. That the Avondale Land Co. purchased five or six hundred acres of land previously utilized only for the purposes of agriculture and husbandry, with a view to having it laid off into streets, avenues, alleys, parks and lots and .selling the lots and building up of a town on the land; that accordingly a survey of the tract was m'ade and thereby the lines of alleys, streets, avenues aiid lots were established all over the site, except certain forty acres, which was of a character especially adapted to the purposes of a park, and a great part of which was ill adapted for any other uses, that the lines of the streets next to this parcel as elsewhere on the tract were thus fixed and established, and that the whole tract was then platted by the company and a map was made showing all the lines of the survey, all the alleys, streets, avenues, blocks and lots into which the tract, except this forty acres, was divided for the purposes of sale and the use of the public when the town should' spring up, a.:d showing also this forty acre parcel thereon bounded by streets, but with no divisional lines upon it, no indication that any part of it was to be appropriated to alleys, streets, avenues, blocks or building lots ; but, instead and to the contrary, across this parcel on the map was written.or printed as a partofthe map the words “Avondale Park.” 2. That having made this survey and prepared this map, the Land Company proceeded to offer for sale all the lobs and blocks shown on the map, and .did sell great-numbers of lots for building purposes, and in fixing the prices at which lots were to be and were sold the existence of this forty acre parcel as a park was taken into account, and lots on streets surrounding it were held and sold at higher prices, for the reason, giyen by the company at the time, that they were more desirable because they overlooked the park, though, with this consideration eliminated, they were no more desirable than lots in other localities on the .survey. 3. That all these sales were made by the authorized agents of the Land Company from and by reference to this map showing the reservation of this parcel as a public park, and that officers and agents of the company, acting in the line *528and scope of their duty and authority to 'make sales of the lots shown by said map, frequently, by way of inducing purchases of said lots, specially called attention to this reservation shown by the map, and marked thereon “Avondale Park,” and assured persons to whom they were endeavoring to make sales that that land was reserved from sale and set apart and would be maintained as a park for the use of the people of the town and the general public; and many Of the persons receiving these assurances purchased lots as marked on the map. 4. That tire Land Company laid off a large part of this reservation into walks and drives, planted flowers and shrubbery in it, built a pavilion near a large spring therein, curbed up the spring, and otherwise beautified and improved the premises suitably to their use for park purposes, erected a fence around the tract with gates for pedestrians and vehicles near the spring, and over these gates for about two years, during which the greater number of sales of lots was made, there was a large sign bearing the words “Avondale. Park;” that meantime the purchasers of lots overlooking this park and thoroughout the plat builded houses upon them and lived, there until a-town grew up of some two thousand inhabitants, and was finally in 1888, the sales having commenced in the latter part of 1884 or in 1885 and continued, organized and incorporated as a municipality under the name of Avondale ; and that, all this time and down to a short time before bill filed the inhabitants of the town and the public generally used and enjoyed this land as a public park without • let or hindrance except that latterly the gates were closed and locked at night,, a practice or regulation not at all unusual in respect of public parks, and except that a part of the land was. used by the agent of the company in'charge of the park in raising vegetables and flowers, and the agent occupied an old house which was on the premise? when they were purchased by the company; and 5. That the company has declined and refused to pay municipal taxes on the land on the express ground that it'was a public park.
Upon all the authorities these facts (to which others of like tendency found in the evidence might be added) or even very much less than these facts, import an irrevocable dedication of this land to the public for the pur*529poses and uses of a public park, and this whatever may have been the secret intention of the company or its officers, or its or their views as their ultimate rights in the premises, or the uses to which they have put a part of the land, or the control which they haye exercised over it.
It is said in argument that the bill is not maintainable because on the case made by its averments and the facts as they were construed by the city judge, and as we construe them, the complainant had an adequate remedy at law. Our own decisions substantially settle this point in favor of the complainant. — Demopolis v. Webb, 87 Ala. 659; Webb v. Demopolis, 95 Ala. 116; Harn v. Common Council, 100 Ala. 199, 14 So. Rep. 9.
Affirmed.